DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/05/2018, 01/23/19, 03/12/20 and 06/30/20 have been considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Group II, Claims 7-10 in the reply filed on 09/02/2021 is acknowledged.  The traversal is on the ground(s) that a thorough search for the subject matter of any one Group of claims would encompass a search and examination of the entire application could be without serious burden.  This is not found persuasive because the product as claimed can be made by another and materially different process which does not require the particulars of “a corridor provided between the first refractive portion and the second refractive portion” or “a ray group directed toward each line-of-sight direction of the prism thinning lens …defined as a prism ray group”, but, rather can be made by a process does not include “a corridor provided between the first refractive portion and the second refractive portion” and/or “a ray group directed toward each line-of-sight direction of the prism thinning lens …defined as a prism ray group”.
Furthermore, the Examiner points out that because the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a .
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding independent claims 7 and 10, the applicant claims “in a case where a lens added with a prism corresponding to an amount of the prism thinning is defined as a prism thinning lens”, however, the current claim language does not articulate to the Examiner as to whether or not the claimed “reference lens” and “prism thinning lens” are two different lenses that are being compared to one another or if the claimed “reference lens” is the same lens “with a prism added” and “prism thinning” performed on to become the claimed “prism thinning lens”.  The claimed “prism thinning lens” needs to be positively recited and not be a contingent limitation (“in a case” language should be removed/reworded).
Also, it is unclear to the Examiner as to the amount of prism that is added to the lens and how much thinning is applied to the lens before the lens is considered a prism thinning lens.
In addition, it is unclear to the Examiner if the reference lens has a similar structure to the prism thinning lens (i.e., they are made from the same materials and have similar characteristics other than their thickness) or do they have additional/differing structures (i.e., the reference lens has reflective, diffractive and/or opaque portions and is made from different materials).
Furthermore, it is unclear to the Examiner as to how exactly the claimed “Designing method for a spectacle lens” is performed in a case where a lens is not added with a prism corresponding to an amount of prism thinning is not performed (i.e., does not method still require the lens-surface-shape determination step that determines a shape including a slope of the eyeball-side optical surface to cause rays constituting the prism ray group to be parallel to rays of the target ray group passing through a same position and if so how exactly is the “prism ray group” calculated/determined). 
For purposes of expediting prosecution, the Examiner interprets that the claimed method designing method for a spectacle lens --always requires comparing an initial reference lens which is a lens not added with a prism corresponding to an amount of the prism thinning and performing prism thinning on a structurally similar lens added with a prism corresponding to an amount of the prism thinning--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozu (EP 2,407,815; already of record).
Regarding claim 7, Kozu discloses, a designing method for a spectacle lens (Figs. 1A-2B) comprising a first refractive portion having a first refractive power (Para. 0059), a second refractive portion having a second refractive power larger than the first refractive power (Para. 0059), and a corridor provided between the first refractive portion and the second refractive portion (Para. 0059), the spectacle lens being added with prism thinning, the designing method comprising a lens-surface-shape determination step (Para. 0020-0022), wherein 
in a case where a lens added with a prism corresponding to an amount of the prism thinning is defined as a prism thinning lens (Para. 0042-0043 and 0049); 
a lens not added with a prism corresponding to an amount of the prism thinning is defined as a reference lens (Para. 0042-0043 and 0049); 
in the reference lens, incident ray vectors in a case where a plurality of rays are incident on the reference lens to cause a plurality of rays rotated by an angle corresponding to the prism to exit and to be directed toward an eyeball rotation point, are defined as a target ray group (Para. 0042-0043 and 0049); and 
respective rays emitted from a plurality of object points are incident on an object-side optical surface of the prism thinning lens (Para. 0042-0043 and 0049), and a ray group directed toward each line-of-sight direction of the prism thinning lens among a plurality of rays directed toward an eyeball rotation point among rays exiting from an eyeball-side optical surface of the prism thinning lens is defined as a prism ray group (Para. 0042-0043 and 0049), 

Regarding claim 8, Kozu discloses, the lens-surface-shape determination step comprises: a prism-thinning-lens vector storing step of storing an incident ray vector of a ray incident on the object-side optical surface of the prism thinning lens, and an exit ray vector exiting from the eyeball-side optical surface (Para. 0042-0043 and 0049); a target-ray-group storing step of storing the target ray group (Para. 0042-0043 and 0049); a pre-correction prismatic effect calculation step of calculating a prismatic effect of the prism thinning lens before correction from the incident ray vector and the exit ray vector stored in the prism-thinning-lens vector storing step (Para. 0042-0043 and 0049); an ideal prismatic effect calculation step in which, from an incident ray vector stored in the prism-thinning-lens vector storing step and the target ray group stored in the target-ray-group storing step, each angle formed by a direction of an exit ray vector exiting from the reference lens and a direction of an exit ray vector exiting from the prism thinning lens becomes equal at any given point (Para. 0042-0043 and 0049); a correction prism amount calculation step of calculating a correction prism amount in order to correct a slope of the object-side optical surface or the eyeball-side optical surface (Para. 0042-0043 and 0049), based on a difference between a prismatic effect obtained in the pre-correction prismatic effect calculation step and a prismatic effect obtained in the ideal prismatic effect calculation step (Para. 0042-0043 and 0049); and a correction step of correcting the object-side optical surface or the eyeball-side optical surface based on a correction prism amount obtained in the correction prism amount calculation step (Para. 0042-0043 and 0049).
claim 9, Kozu discloses, after the correction step, the prism-thinning-lens vector storing step, the pre-correction prismatic effect calculation step, and the correction prism amount calculation step are performed (Para. 0042-0043 and 0049); determination is made as to whether or not a difference of the prismatic effect is equal to or less than a target value, or a predetermined number of corrections have been performed (Para. 0042-0043 and 0049); and the correction step is terminated when a difference of the prismatic effect is equal to or less than a target value, or a predetermined number of corrections have been performed (Para. 0042-0043 and 0049).
Regarding claim 10, Kozu discloses, a producing method for a spectacle lens (Figs. 1A-2B), the producing method comprising: 
a spectacle lens designing step (Para. 0020-0022); and 
a processing step of processing a spectacle lens designed in the spectacle lens designing step (Para. 0020-0022), wherein the spectacle lens designing step is a step of designing a spectacle lens including a first refractive portion having a first refractive power (Para. 0059), a second refractive portion having a second refractive power larger than the first refractive power (Para. 0059), and a corridor provided between the first refractive portion and the second refractive portion (Para. 0059), 
the spectacle lens being added with prism thinning, wherein in a case where a lens added with a prism corresponding to an amount of the prism thinning is defined as a prism thinning lens (Para. 0042-0043 and 0049); 
a lens not added with a prism is defined as a reference lens; in the reference lens, incident ray vectors in a case where a plurality of rays are incident on the reference lens to cause a 
respective rays emitted from a plurality of object points are incident on an object-side optical surface of the prism thinning lens (Para. 0042-0043 and 0049), and a plurality of rays directed toward an eyeball rotation point among rays exiting from an eyeball-side optical surface of the prism thinning lens are defined as a prism ray group of each line-of-sight direction of the prism thinning lens (Para. 0042-0043 and 0049), and 
in a case where rays emitted from a plurality of object points are incident on an object-side optical surface of the reference lens (Para. 0042-0043 and 0049), and a plurality of rays directed toward an eyeball rotation point among rays exiting from an eyeball-side optical surface of a prism prescription lens are defined as a target ray group (Para. 0042-0043 and 0049); and 
rays emitted from a plurality of object points are incident on an object-side optical surface of the prism thinning lens (Para. 0042-0043 and 0049), and a plurality of rays directed toward an eyeball rotation point among rays exiting from an eyeball-side optical surface of the prism thinning lens are defined as a prism ray group (Para. 0042-0043 and 0049),
 an inclination of the object-side optical surface or the eyeball-side optical surface is determined to cause a plurality of ray vectors passing through a same position as any given point among rays constituting the prism ray group to be parallel to the target ray group (Para. 0042-0043 and 0049).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/03/2021